IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40433
                         Summary Calendar



LEE CHARLES HAMILTON,

                                         Plaintiff-Appellant,

versus

BOWIE COUNTY CORRECTIONAL CENTER
et al.,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:93-CV-146
                         - - - - - - - - - -
                          September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Texas prisoner Lee Charles Hamilton, no. 621844, seeks leave

to proceed in forma pauperis (IFP) in this appeal from the

district court’s final judgment for the defendants in his civil

rights complaint.

     This court previously remanded the case to allow Hamilton to

file in the district court a motion for leave to proceed in forma

pauperis (IFP) that contained the necessary financial information


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-40433
                                -2-

required by the Prison Litigation Reform Act of 1995 (PLRA) for

the district court to ascertain Hamilton’s pauper status.     The

district court issued additional orders requesting from Hamilton

an IFP motion accompanied by the required financial information.

Hamilton failed to file an IFP motion in the district court and

has not given the district court or this court any indication of

his desire to continue on appeal in this case.     Accordingly,

Hamilton’s motion for leave to proceed IFP on appeal, which he

filed prior to the remand, is DENIED, and his appeal is DISMISSED

for want of prosecution.   See 5th Cir. R. 42.3.    Should Hamilton

wish to reinstate his appeal, he is instructed to pay the $105

filing fee to the clerk of the district court within thirty days

from the date of this order.

     Hamilton’s motion for a transcript at Government expense is

DENIED as moot.

     MOTIONS DENIED.   APPEAL DISMISSED.